12-4052
    Li v. Holder
                                                                                  BIA
                                                                          A079 307 044
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 2nd day of May, two thousand fourteen.


    PRESENT:
             ROSEMARY S. POOLER,
             DEBRA ANN LIVINGSTON,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    LI HUA LI,
             Petitioner,

                   v.                                      12-4052
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Gerald Karikari, New York, New York.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Holly M. Smith, Senior
                                  Litigation Counsel; Jane T.
                                  Schaffner, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Li Hua Li, a native and citizen of the People’s

Republic of China, seeks review of a September 13, 2012

decision of the BIA denying her motion to reopen.     In re Li

Hua Li, No. A079 307 044 (B.I.A. Sept. 13, 2012).     We assume

the parties’ familiarity with the underlying facts and

procedural history of this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion, mindful of the Supreme Court’s

admonition that such motions are “disfavored.”     Ali v.

Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (quoting INS v.

Doherty, 502 U.S. 314, 322-23 (1992)).   When the BIA

considers relevant evidence of country conditions in

evaluating a motion to reopen, we review the BIA’s factual

findings under the substantial evidence standard.     See Jian

Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

    An alien must file a motion to reopen within 90 days of

the agency’s final administrative decision.     8 U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).     Although Li’s



                             2
motion was indisputably untimely because it was filed more

than seven years after the agency’s final order of removal,

see 8 U.S.C. § 1229a(c)(7)(C)(i), there is no time

limitation for filing a motion to reopen if it is “based on

changed country conditions arising in the country of

nationality or the country to which removal has been

ordered, if such evidence is material and was not available

and would not have been discovered or presented at the

previous proceeding,” 8 U.S.C. § 1229a(c)(7)(C)(ii); see

also 8 C.F.R. § 1003.2(c)(3)(ii).

    The BIA did not err in finding that Li failed to

demonstrate a material change in country conditions excusing

the untimely filing of her motion because her individualized

evidence demonstrating that authorities had discovered her

religious activities was entitled to little weight given the

underlying adverse credibility determination, see Qin Wen

Zheng v. Gonzales, 500 F.3d 143, 146-49 (2d Cir. 2007).

Further, the generalized country conditions evidence that

she submitted did not establish that conditions in China had

worsened such that individuals similarly situated to Li

faced persecution, see 8 U.S.C. § 1229a(c)(7)(C)(ii); see

also Jian Hui Shao, 546 F.3d at 169.   Accordingly, the BIA


                             3
did not abuse its discretion in denying Li’s motion to

reopen as untimely.   See 8 U.S.C. § 1229a(c)(7)(C).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4